                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GABRIEL PITTMAN,                            :   CIVIL ACTION NO. 3:14-CV-598
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
TOM CORBETT, et al.,                        :
                                            :
                    Defendants              :

                                        ORDER

      On November 30, 2016, a summons was issued in this matter. (Doc. 24). To

date, waivers of service have not been returned by Defendants MD Stanley Stanish,

PA Jennifer Porta, O’Brien, Tara Cynwinski, or Mrs. Loretta (collectively

“Remaining Defendants”). Because Remaining Defendants have not been served,

on May 16, 2019, this Court directed Gabriel Pittman to show cause as to why the

action against Remaining Defendants should not be dismissed pursuant to Fed. R.

Civ. P. 4(m) for failure to serve them with the summons and complaint within 90

days. (Doc. 77). Pittman has not timely responded to that Order.

      Rule 4(m) requires that a plaintiff serve the defendants “within 90 days after

the complaint is filed.” If the plaintiff fails to timely serve a defendant, courts may

“dismiss the action without prejudice against that defendant” or grant an extension

of time, unless the plaintiff shows good cause for the failure to timely serve a

defendant, in which case an extension of time must be granted. Id.

      The United States Court of Appeals for the Third Circuit “‘ha[s] equated

good cause with the concept of excusable neglect, which requires a demonstration

of good faith on the part of the party seeking an enlargement and some reasonable
basis for noncompliance within the time specified in the rules.’” Mathies v. Silver,

450 F. App’x 219, 222 (3d Cir. 2011) (quoting MCI Telecomms. Corp. v. Teleconcepts,

Inc., 71 F.3d 1086, 1097 (3d Cir. 1995) (ellipsis omitted)).


         The factors a court should consider in evaluating whether good cause
         exists are: (1) the reasonableness of the plaintiff’s efforts to effect
         service; (2) prejudice to the defendant because of untimely service; (3)
         whether the plaintiff has moved for an enlargement of time; and (4)
         whether the statute of limitations will bar the plaintiff’s claims if the
         action is dismissed.

Id.

         After reviewing the relevant factors, the Court concludes that Pittman has

not shown good cause for his failure to serve Remaining Defendants. As to the first

factor, Pittman’s efforts to effect service have been deficient. The Court mailed

waiver of service forms and complaints to Remaining Defendants at the addresses

provided by Pittman (see Doc. 24), but it is unclear if those documents were

received. Remaining Defendants never executed the waivers of service, entered

appearances, or filed any documents in this matter. Once Remaining Defendants

failed to return executed waiver of service forms, it became Pittman’s responsibility

to ensure that they were served. 1 Nevertheless, Pittman did not follow up on the

failed service attempt, nor has he provided the Court with a better address where it

may direct service by United States Marshals.




          1
           Indeed, the waiver forms completed by Pittman note that no formal service
      would be attempted if the waivers were completed by Remaining Defendants;
      otherwise, Pittman was required to “arrange to have the summons and
      complaint served on [Remaining Defendants].” (Doc. 24 at 26, 29, 32, 35, 38).
                                             2
      For more than two and one-half years, Pittman failed to ensure that

Remaining Defendants were served or take any action to effectuate service. During

that time the case proceeded in due course, and all other defendants have been

dismissed from the action. Importantly, Pittman has failed to respond to the

Court’s order directing him to show cause, or attempt to provide a reasonable

explanation for his failure to serve Remaining Defendants.

      With regard to the second factor, Pittman never moved for an extension of

time to serve Remaining Defendants. As to the third factor, Remaining Defendants

have suffered prejudice from Pittman’s failure to timely serve the summons and

complaint. The events that form the basis of Pittman’s amended complaint

occurred between five and seven years ago (Doc. 13 at 3-13), and the lengthy lapse

in time between those events and this date has undoubtedly resulted in “the

inevitable dimming of witnesses’ memories.” Bull v. United Parcel Serv., Inc., 665

F.3d 68, 80 (3d Cir. 2012). This, in turn, hinders Remaining Defendants’ ability to

defend against the allegations.

      Balanced against those considerations is the fact that any action against

Remaining Defendants is now likely barred by the statute of limitations, as “[t]he

statute of limitations applicable to § 1983 claims in Pennsylvania is two years,”

Wisniewski v. Fisher, 857 F.3d 152, 157 (3d Cir. 2017), and the events that Pittman

complain of occurred more than five years ago. (See Doc. 13 at 3-13). Although

dismissal would prejudice Pittman, in the absence of good cause to excuse his

failure to serve Remaining Defendants or, at the very least, a reasonable

explanation for that failure, and in light of the prejudice resulting from the already-
                                           3
lengthy delay in service, the Court concludes that it is appropriate to dismiss the

action against Remaining Defendants. Accordingly, it is hereby ORDERED that:

     1. The action against Remaining Defendants is DISMISSED without
        prejudice, in accordance with Fed. R. Civ. P. 4(m); and

     2. The Clerk of Court is directed to CLOSE this case.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
